


110 HR 6457 IH: Encourage Initiative and Promote

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6457
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend titles II and XVI of the Social Security Act to
		  provide for equitable treatment of disability beneficiaries with waxing and
		  waning medical conditions by establishing, through the implementation of a
		  sliding scale of benefits based on income, a system under which higher incomes
		  result in lower benefits and lower incomes result in higher benefits, and work
		  is incentivized by allowing greater total monthly income when working than
		  could be provided by work or benefits alone.
	
	
		1.Short titleThis Act may be cited as the
			 Encourage Initiative and Promote
			 Self-Esteem Act of 2008.
		2.Amendments to title II
			 of the Social Security Act
			(a)In
			 generalSection 222 of the Social Security Act (42 U.S.C. 422) is
			 amended by adding at the end the following new subsection:
				
					(f)Special rules for benefits based on waxing and waning
		  medical condition(1)In the case of any
				qualifying disabled individual—
							(A)the termination month for purposes of
				section 223(a)(1) or subsection (d)(1)(G), (e)(1), or (f)(1) of section 202
				shall be, in lieu of the termination month otherwise described therein, the
				third month following the end of the individual's special entitlement
				period,
							(B)the extent to which benefits of the
				individual under section 223 or subsection (d), (e), or (f) of section 202 are
				payable for any month during the individual’s special entitlement period shall
				be determined without regard to whether the individual engages in substantial
				gainful activity,
							(C)the amount of the individual’s monthly
				insurance benefit payable for any month during the special entitlement period
				shall not exceed the maximum benefit payment for the month determined under
				paragraph (4), and
							(D)the Commissioner shall not undertake a
				review of such individual’s disability during any month following a month in
				which such individual performs services from which such individual earns the
				greater of $350 or the dollar amount derived for the month for purposes of this
				subparagraph under paragraph (6).
							(2)For purposes of paragraph (1), the
				term qualifying disabled individual means an individual—
							(A)who is entitled to disability
				insurance benefits under section 223, child’s insurance benefits under section
				202(d) based on the individual’s disability, or widow’s or widower’s insurance
				benefits under subsection (e) or (f) of section 202 based on the individual’s
				disability, and
							(B)whose disability is based (in whole or
				in part) on a waxing and waning medical condition.
							(3)For purposes of paragraph (1), the
				special entitlement period of an individual under this subsection—
							(A)begins with the month in which the
				individual becomes entitled to benefits described in paragraph (2)(A), and
							(B)ends with any month during which the
				Commissioner determines that the impairment on the basis of which such benefits
				are provided has ceased, does not exist, or is not disabling.
							(4)The amount of a qualifying disabled
				individual’s benefit described in paragraph (2) which is payable for any month
				under this title commencing with or after such individual’s 7th month of
				entitlement shall not exceed the amount of such benefit otherwise payable under
				this title, reduced (to not less than zero), by 2/3 of the
				individual’s excess trial earnings amount for such month.
						(5)For purposes of this
				paragraph—
							(A)The term waxing and waning
				medical condition means, in connection with an individual, any medical
				condition which, prior to the first month of entitlement of the individual, has
				been certified to the Commissioner by a qualified physician as a condition
				which, in the case of such individual, may reasonably be expected to involve,
				in the absence of recovery, periods for which the individual will be able to
				engage in substantial gainful activity interspersed among periods for which the
				individual will not, by reason of a lack of adequate and reasonably available
				assistive technology, be able to engage in substantial gainful activity.
							(B)The term excess trial
				earnings of an individual for any month means the excess (if any)
				of—
								(i)the average amount earned by such
				individual from services performed each month during the most recent test
				period commencing with or after the first month of the such individual’s
				special entitlement period, over
								(ii)the trial earnings threshold for
				such month.
								(C)The term test period in
				connection with any month means the period of the first 3 calendar months of
				the period of 6 calendar months immediately preceding such month.
							(D)The term trial earnings
				threshold for a month means the greater of $670 or the product derived
				for the month for purposes of this subparagraph under paragraph (6).
							(6)The product derived under this paragraph
				for any month for purposes of subparagraph (D) of paragraph (1) or subparagraph
				(D) of paragraph (5) is the product derived by multiplying the dollar amount
				specified in such subparagraph by the ratio of—
							(A)the national average wage index (as
				defined in section 209(k)(1)) for the first of the 2 preceding calendar years,
				to
							(B)the national average wage index (as so
				defined) for calendar year 2006.
							Any such
				product which is not a multiple of $10 shall be rounded to the next higher
				multiple of $10 where such product is a multiple of $5 but not of $10 and to
				the nearest multiple of $10 in any other case. The Secretary shall determine
				and publish the trial earnings threshold for each month in November of the
				preceding calendar
				year..
			(b)Conforming
			 amendments
				(1)Termination
			 month
					(A)Section 223(a)(1)
			 of such Act (42 U.S.C. 423(a)(1)) is amended by inserting, after the first full
			 sentence beginning in the matter following subparagraph (E), the following new
			 sentence: The termination month of a qualifying disabled individual (as
			 defined in section 222(f)(2)) shall be determined under section
			 222(f)(1)(A)..
					(B)Section
			 202(d)(1)(G)(i) of such Act (42 U.S.C. 402(d)(1)(G)(i)) is amended by striking
			 activity) and inserting activity, and, in the case of a
			 qualifying disabled individual (as defined in section 222(f)(2)), the
			 termination month shall be the month determined under section
			 222(f)(1)(A)).
					(C)Section 202(e)(1) of such Act (42 U.S.C.
			 402(e)(1)) is amended by inserting, after the first full sentence beginning in
			 the matter following subparagraph (F)(ii), the following new sentence:
			 The termination month of a qualifying disabled individual (as defined in
			 section 222(f)(2)) shall be determined under section
			 222(f)(1)(A)..
					(D)Section 202(f)(1)
			 of such Act (42 U.S.C. 402(f)(1)) is amended by inserting, after the first full
			 sentence beginning in the matter following subparagraph (F)(ii), the following
			 new sentence: The termination month of a qualifying disabled individual
			 (as defined in section 222(f)(2)) shall be determined under section
			 222(f)(1)(A)..
					(2)Conforming
			 amendment to current rules regarding substantial gainful activity by other
			 individuals during extended periods of eligibilitySection
			 223(e)(1) of such Act (42 U.S.C. 423(e)(1)) is amended by striking No
			 benefit and inserting In the case of an individual other than a
			 qualifying disabled individual (as defined in section 222(f)(2)), no
			 benefit, and by striking to an individual and inserting
			 to such individual.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to individuals who are entitled to disability insurance benefits under section
			 223 of the Social Security Act, child’s insurance benefits under section 202(d)
			 of such Act (based on the individual’s disability), or wife’s or husband’s
			 insurance benefits under subsection (b) or (c) of section 202 of such Act
			 (based on the individual’s disability) on or after the date of the enactment of
			 this Act and whose trial work period in connection with such entitlement has
			 not terminated as of such date.
			3.Amendment to title
			 XVI of the Social Security Act
			(a)In
			 generalSection 1611 of the Social Security Act (42 U.S.C. 1382)
			 is amended by adding at the end the following new subsection:
				
					(j)Special rules for disability benefit based on waxing and
		  waning medical condition(1)In the case of any
				qualifying disabled individual—
							(A)the extent to which a benefit under
				this title by reason of disability is payable with respect to the individual
				during the special entitlement period of the individual shall be determined
				without regard to whether the individual is able to engage in substantial
				gainful activity;
							(B)the amount of the benefit payable for
				any month during the special entitlement period shall not exceed the maximum
				benefit payable with respect to the individual for the month, as determined
				under paragraph (4); and
							(C)the Commissioner shall not undertake a
				review of the individual’s disability during any month following a month in
				which such individual performs services from which the individual earns the
				greater of $350 or the dollar amount derived for the month for purposes of
				section 222(f)(1)(D) under section 222(f)(6).
							(2)For purposes of paragraph (1), the term
				qualifying disabled individual means an individual who is an
				eligible individual for purposes of this title by reason of disability, and
				whose disability is based (in whole or in part) on a waxing and waning medical
				condition.
						(3)For purposes of paragraph (1), the
				special entitlement period of an individual—
							(A)begins with the month in which the
				individual becomes entitled to benefits under this title by reason of
				disability; and
							(B)ends with any month during which the
				Commissioner determines that the impairment on the basis of which such benefits
				are provided has ceased, does not exist, or is not disabling.
							(4)The amount of the benefit of a qualifying
				disabled individual which is payable for any month under this title commencing
				with or after the 7th month for which the individual is eligible for benefits
				under this title by reason of such disability shall not exceed the amount of
				the benefit otherwise payable under this title, reduced (to not less than zero)
				by 2/3 of the individual’s excess trial earnings amount
				for the month.
						(5)For purposes of this
				subsection:
							(A)The term waxing and waning
				medical condition means, in connection with an individual, any medical
				condition which, prior to the first month of eligibility of the individual for
				benefits under this title by reason of disability, has been certified to the
				Commissioner by a qualified physician as a condition which, in the case of such
				individual, may reasonably be expected to involve, in the absence of recovery,
				periods for which the individual will be able to engage in substantial gainful
				activity interspersed among periods for which the individual will not, by
				reason of a lack of adequate and reasonably available assistive technology, be
				able to engage in substantial gainful activity.
							(B)The term excess trial
				earnings of an individual for any month has the meaning given the term
				in section 222(f)(5)(B).
							(C)The term test period in
				connection with any month has the meaning given the term in section
				222(f)(5)(C).
							(D)The term trial earnings
				threshold for a month has the meaning given the term in section
				222(f)(5)(D).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to benefits
			 payable for months beginning after the date of the enactment of this
			 Act.
			
